Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00083-CR

                                      John COLEMAN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR10029
                          Honorable Sid L. Harle, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
affirmed.

       SIGNED October 7, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice